September 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                 CHRISTOPHER DAVID BICKERSTAFF, Appellant

NO. 14-12-00734-CR                         V.

                          THE STATE OF TEXAS, Appellee
                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 17, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.


      We further order this decision certified below for observance.